In an action, inter alia, to recover damages for negligent and improper payment of checks, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Dabiri, J.), dated March 27, 2002, as granted the motion of the defendant Island Check Cashing Corp., to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the motion of the defendant Island Check Cashing Corp. (hereinafter Island) to dismiss the complaint insofar as asserted against it, on the ground that the plaintiff failed to state a cause of action sounding in negligence against Island.
Even if there was a duty owed to the plaintiff by Island based on the cashing of the subject checks, UCC 3-405 (1) (c), the “fictitious payee rule,” bars any claim alleging negligence against Island since the indorsements on the subject checks were effective and there was no evidence of bad faith on the part of Island in cashing them (see UCC 3-405 [1] [b]; Guardian Life Ins. Co. of Am. v Chemical Bank, 94 NY2d 418 [2000]; Getty Petroleum Corp. v American Express Travel Related Servs. Co., 90 NY2d 322 [1997]).
The plaintiffs remaining contentions are without merit. Santucci, J.P., Luciano, Townes and Rivera, JJ., concur.